Exhibit 5 Suite 28001100 Peachtree St. Atlanta GA 30309-4530 t f www.KilpatrickStockton.com July 29, 2009 Interface, Inc. 2859 Paces Ferry Road Suite Atlanta, Georgia 30339 Re: Registration Statement on Form S-4 Ladies and Gentlemen: We have acted as counsel to Interface, Inc., a Georgia corporation (the "Company"),and each subsidiary of the Company lised on Annex A attached hereto (the "Guarantors") in connection withthe Registration Statement on Form S-4 (the "Registration Statement") being filed by the Company and the Guarantors with the Securities and Exchange Commission (the"Commission") under the Securities Act of 1933, as amended. The Registration Statement relates to the issuance by the Company of up to an aggregate principal amount of $150,000,000 of its 11 3/8 % Senior Secured Notes Due 2013, Series B (the “Exchange
